OPINION — AG — (1) THE 90 PERCENT AND 80 PERCENT LIMITATIONS SET FORTH IN 19 Ohio St. 1961 180.65 [19-180.65], DOES APPLY TO THE SALARIES OF PERSONNEL EMPLOYED BY THE BOARD OF COUNTY COMMISSIONERS. (2) THE 80 PERCENT LIMITATIONS CONDITIONED IN 19 Ohio St. 1961 180.65 [19-180.65](D), APPLIES TO ALL REGULAR EMPLOYEES OF THE BOARD OF COUNTY COMMISSIONERS, WHETHER THE SERVICES OF SUCH EMPLOYEES ARE CONTINUOUS OR PART TIME AND WHETHER THEY ARE PAID A SALARY OR WAGES. HOWEVER, WHERE ONE OF THE COUNTY COMMISSIONERS EMPLOYS ONLY TWO DEPUTIES OR TECHNICAL HELP ON A PART TIME CONTRACT OR WAGE BASIS, THE 80 PERCENT LIMITATIONS WOULD NOT APPLY AND BOTH MAY BE PAID UP TO 90 PERCENT OF THE SALARY OF THE PRINCIPLE OFFICER AND NO MORE. CITE: 19 Ohio St. 1961 180.67 [19-180.67](A), 19 Ohio St. 1961 180.61 [19-180.61] 68 Ohio St. 1961 289 [68-289](G) (W. J. MONROE)